Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities: Claim 9 states “The computer system of claim 9,”The Office believes the applicant made a typographical error and meant to state the “The computer system of claim 1,”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Chinese Unexamined Patent Application (CN 102274032 A), hereinafter “BJU”

Regarding claim 1 BJU teaches a computer system for establishing an electroencephalogram (EEG) model for discriminating between alert and fatigue states, a kind of driver fatigue detection system, can detect the driver in real time, apace and whether be in fatigue state based on EEG signals [BJU] comprising: a receiver module for receiving: an alert state segment illustrative of an alert state of at least one subject signal processing module was analyzed the eeg data that receives with regard to beginning [BJU]; and one or more EEG fatigue data segments illustrative of a fatigue state of the at least one subject fatigue detecting. Foundation according to the brain electrical feature, judges whether the driver is in fatigue state based on the forecast model of brain electrical feature pattern [BJU]; a segment selector for selecting one of the one or more fatigue data segments determine threshold value. Calculate the value of (E (α)+E (β))/E (θ), this value is exactly the index feature that is used to predict driver fatigue state. Carry out statistical analysis at the find fault sample of task of three difficulty levels, [BJU] and setting it to be an assumed maximum fatigue segment calculate the energy of each rhythm and pace of moving things ripple, and the selection feature mode relevant with driver fatigue state, determine the index feature [BJU}; an EEG classifier trainer for training an EEG classifier by extracting an EEG feature space from the alert state segment and assumed maximum fatigue segment Processing, signals collecting is finished by photographic head or other pick off in driver the place ahead, utilize method for processing signals fatigue characteristic is classified and to discern, and then judge whether the driver is in fatigue state [BJU]; a maximum fatigue identifier module for identifying a segment of maximum fatigue by applying the EEG classifier to each of the fatigue data segments determine threshold value. Calculate the value of (E (α)+E (β))/E (θ), this value is exactly the index feature that is used to predict driver fatigue state [BJU]; a segment comparator for determining if the segment of maximum fatigue is consistent with the assumed maximum fatigue segment determine threshold value. Calculate the value of (E (α)+E (β))/E (θ), this value is exactly the index feature that is used to predict driver fatigue state [BJU]; a limit setter for: setting the segment of maximum fatigue as a revised assumed maximum fatigue segment, if the segment of maximum fatigue is inconsistent with the assumed maximum fatigue segment the online application, and (E (α)+E (β)) that calculates when eeg data in the window/when E (θ) is higher than this threshold value, can think that the driver has been in fatigue state gives the alarm to the driver, the prompting driver. [BJU]; and supplying the EEG classifier trainer with the revised assumed maximum fatigue segment Calculate the value of (E (α)+E (β))/E (θ), this value is exactly the index feature that is used to predict driver fatigue state [BJU]; and a model output module for setting the EEG classifier as the EEG model for discriminating between alert and fatigue states in segments of EEG data, if the segment of maximum fatigue is consistent with the assumed maximum fatigue segment. Calculate the value of (E (α)+E (β))/E (θ), this value is exactly the index feature that is used to predict driver fatigue state [BJU]

Regarding claim 2 BJU teaches everything above (see claim 1). In addition, BJU teaches further comprising a discriminator system configured to apply the EEG model to determine if one or more subsequently recorded EEG segments are each representative of a fatigue state or an alert state. determine threshold value. Calculate the value of (E (α)+E (β))/E (θ), this value is exactly the index feature that is used to predict driver fatigue state [BJU]

Regarding claim 3 BJU teaches everything above (see claim 1). In addition, BJU teaches where the EEG classifier is configured to extract the EEG feature space on the basis that the alert state segment and assumed maximum fatigue segment define respectively opposite ends of a fatigue spectrum. Fatigue detecting system based on visual signature is to extract to characterize tired feature on the basis of Digital Image Processing, signals collecting is finished by photographic head or other pick off in driver the place ahead, utilize method for processing signals fatigue characteristic is classified and to discern, and then judge whether the driver is in fatigue state .Because the driver can occur when fatigue that eyelid movement speed is slack-off, eyes open that amplitude diminishes, the eye gaze direction is narrow even close one's eyes, sometimes can occur also that head is crooked, the phenomenon such as sagging of sitting posture, therefore can carry out fatigue detecting by checking visual signatures such as eyelid movement, ocular movement, head displacement. [BJU]

Regarding claim 4 BJU teaches everything above (see claim 1). In addition, BJU teaches wherein the EEG classifier is configured to extract the EEG feature space by calculating spectral power ratios for the alert state segment and assumed maximum fatigue segment. According to the result of power Spectral Estimation, calculate the energy of each rhythm and pace of moving things ripple, and the selection feature mode relevant with driver fatigue state, determine the index feature [BJU]

Regarding claim 5 BJU teaches everything above (see claim 4). In addition, BJU teaches wherein the EEG classifier is configured to extract the EEG feature space by calculating spectral envelopes for the alert state segment and assumed maximum fatigue segment. EEG data to minute window carries out power Spectral Estimation, obtains the power spectrum (frequency distribution of energy) of EEG signals in the window [BJU];

Regarding claim 6 BJU teaches everything above (see claim 5). In addition, BJU teaches wherein the EEG classifier is configured to calculate Gaussian parameters for the spectral power ratios and spectral envelopes. the method for estimated power spectrum promptly shown in Figure 3 is estimated the power spectral density of EEG signals (totally 718 points) in each window, and extracts the brain electrical feature. Afterwards, the value of parameter feature (E (α)+E (β))/E (θ), and compare with the threshold value that off-line training obtains.If be higher than threshold value, judge that then the driver is in fatigue state, sent for ' 1 ' (or ' 0 ') to stimulating and feedback interface as a result; If be lower than threshold value, judge that then the driver is in normal condition, sent for ' 0 ' (or ' 1 ') to stimulating and feedback interface as a result. [BJU]

Regarding claim 7 BJU teaches everything above (see claim 1). In addition, BJU teaches wherein the maximum fatigue identifier comprises a scorer configured to determine a score for each of the one or more EEG fatigue data segments, and the segment comparator is configured to determine that the maximum fatigue is inconsistent with the assumed maximum fatigue segment if: the score for the segment of maximum fatigue is greater than that for the assumed maximum fatigue segment; or the score for the segment of maximum fatigue is greater than the score for the assumed maximum fatigue segment by at least a predetermined amount. Data acquisition module utilizes the sliding window technology to gather driver's eeg data in real time. As shown in Figure 6, each window comprises 718 sampled points (frequency acquisition is 256 hertz), have between window and the window 2/3 overlapping, promptly 512 sampled points is overlapping. That is to say, will send the data to signal processing module, finish judgement, thereby reach the purpose of real-time monitoring the brain state every the 1s data acquisition module. When data acquisition module was not ready for data, signal processing module was in waiting state; After data processing module sent the data to signal processing module, signal processing module was analyzed the eeg data that receives with regard to beginning [BJU]

Regarding claim 8 BJU teaches everything above (see claim 1). In addition, BJU teaches further comprising a segmenter, the receiver module being configured to receive the one or more EEG fatigue data segments by receiving a period of EEG fatigue data After data processing module sent the data to signal processing module, signal processing module was analyzed the eeg data that receives with regard to beginning [BJU] and segmenting the EEG fatigue data into the one or more EEG fatigue data segments using the segmenter. the process of brain wave acquisition inevitably will be subjected to effect of noise such as electrocardio noise, noise of equipment. So, eeg data is carried out filtering becomes very important. EEG signals belongs to low frequency signal, and frequency range is about the 0-50 hertz. Here the brain wave rhythm wave frequency of Xuan Zeing is in low frequency part, and (Finite Impulse Response, FIR) band filter, free transmission range are the 0.01-40 hertz so designed finite impulse response. [BJU]

Regarding claim 9 BJU teaches everything above (see claim 1). In addition, BJU teaches wherein the segmenter is configured to segment the EEG fatigue data overlapping segments, a first half of each segment overlapping a preceding segment and a latter half of each segment overlapping a succeeding segment. As shown in Figure 6, each window comprises 718 sampled points (frequency acquisition is 256 hertz), have between window and the window 2/3 overlapping, promptly 512 sampled points is overlapping. That is to say, will send the data to signal processing module, finish judgement, thereby reach the purpose of real-time monitoring the brain state every the 1s data acquisition module. When data acquisition module was not ready for data, signal processing module was in waiting state; After data processing module sent the data to signal processing module, signal processing module was analyzed the eeg data that receives with regard to beginning [BJU]

Regarding claim 10 BJU teaches a computer process for establishing an electroencephalogram (EEG) model for discriminating between alert and fatigue states, a kind of driver fatigue detection system, can detect the driver in real time, apace and whether be in fatigue state based on EEG signals [BJU] comprising: i. receiving: an alert state segment illustrative of an alert state of at least one subject signal processing module was analyzed the eeg data that receives with regard to beginning [BJU]; and one or more EEG fatigue data segments illustrative of a fatigue state of the at least one subject fatigue detecting. Foundation according to the brain electrical feature, judges whether the driver is in fatigue state based on the forecast model of brain electrical feature pattern [BJU]; ii. selecting one of the one or more fatigue data segments and setting it to be an assumed maximum fatigue segment Calculate the value of (E (α)+E (β))/E (θ), this value is exactly the index feature that is used to predict driver fatigue state. Carry out statistical analysis at the find fault sample of task of three difficulty levels, [BJU] calculate the energy of each rhythm and pace of moving things ripple, and the selection feature mode relevant with driver fatigue state, determine the index feature [BJU}; iii. training an EEG classifier by extracting an EEG feature space from the alert state segment and assumed maximum fatigue segmentProcessing, signals collecting is finished by photographic head or other pick off in driver the place ahead, utilize method for processing signals fatigue characteristic is classified and to discern, and then judge whether the driver is in fatigue state [BJU];  iv. identifying a segment of maximum fatigue by applying the EEG classifier to each of the fatigue data segments determine threshold value. Calculate the value of (E (α)+E (β))/E (θ), this value is exactly the index feature that is used to predict driver fatigue state [BJU];  v(1). if the segment of maximum fatigue is inconsistent with the assumed maximum fatigue segment determine threshold value. Calculate the value of (E (α)+E (β))/E (θ), this value is exactly the index feature that is used to predict driver fatigue state [BJU]: setting the segment of maximum fatigue as the assumed maximum fatigue segmentthe online application, and (E (α)+E (β)) that calculates when eeg data in the window/when E (θ) is higher than this threshold value, can think that the driver has been in fatigue state gives the alarm to the driver, the prompting driver. [BJU];  and performing steps iii. to v.; and v(2). if the segment of maximum fatigue is consistent with the assumed maximum fatigue segment, Calculate the value of (E (α)+E (β))/E (θ), this value is exactly the index feature that is used to predict driver fatigue state [BJU];  setting the EEG classifier as the EEG model for discriminating between alert and fatigue states in EEG data. Calculate the value of (E (α)+E (β))/E (θ), this value is exactly the index feature that is used to predict driver fatigue state [BJU]

Regarding claim 11 BJU teaches everything above (see claim 10). In addition, BJU teaches wherein a length of the alert state segment and the assumed maximum fatigue segment are the same. The brain wave acquisition module is utilized the real-time collection people's of sliding window technology EEG signals, and the eeg data of gathering is divided into eclipsed segment, and every section eeg data length is 3 seconds, overlapping 2 seconds of adjacent two sections eeg datas. Sliding window was with 1 second interval sliding. [BJU]

Regarding claim 12 BJU teaches everything above (see claim 10). In addition, BJU teaches wherein the EEG feature space is produced based on the alert state segment and assumed maximum fatigue segment defining respectively opposite ends of a fatigue spectrum. Fatigue detecting system based on visual signature is to extract to characterize tired feature on the basis of Digital Image Processing, signals collecting is finished by photographic head or other pick off in driver the place ahead, utilize method for processing signals fatigue characteristic is classified and to discern, and then judge whether the driver is in fatigue state .Because the driver can occur when fatigue that eyelid movement speed is slack-off, eyes open that amplitude diminishes, the eye gaze direction is narrow even close one's eyes, sometimes can occur also that head is crooked, the phenomenon such as sagging of sitting posture, therefore can carry out fatigue detecting by checking visual signatures such as eyelid movement, ocular movement, head displacement. [BJU]


Regarding claim 13 BJU teaches everything above (see claim 12). In addition, BJU teaches wherein the EEG feature space is based on spectral power ratios for the alert state segment and assumed maximum fatigue segment. According to the result of power Spectral Estimation, calculate the energy of each rhythm and pace of moving things ripple, and the selection feature mode relevant with driver fatigue state, determine the index feature [BJU]

Regarding claim 14 BJU teaches everything above (see claim 13). In addition, BJU teaches wherein the EEG feature space is based on spectral envelopes for the alert state segment and assumed maximum fatigue segment. EEG data to minute window carries out power Spectral Estimation, obtains the power spectrum (frequency distribution of energy) of EEG signals in the window [BJU];

Regarding claim 15 BJU teaches everything above (see claim 10). In addition, BJU teaches wherein the EEG classifier is used to determine a score for each of the one or more EEG fatigue data segments, and the maximum fatigue is inconsistent with the assumed maximum fatigue segment if: the score for the segment of maximum fatigue is greater than that for the assumed maximum fatigue segment; or the maximum fatigue is greater than the assumed maximum fatigue segment by at least a predetermined amount. . Data acquisition module utilizes the sliding window technology to gather driver's eeg data in real time. As shown in Figure 6, each window comprises 718 sampled points (frequency acquisition is 256 hertz), have between window and the window 2/3 overlapping, promptly 512 sampled points is overlapping. That is to say, will send the data to signal processing module, finish judgement, thereby reach the purpose of real-time monitoring the brain state every the 1s data acquisition module. When data acquisition module was not ready for data, signal processing module was in waiting state; After data processing module sent the data to signal processing module, signal processing module was analyzed the eeg data that receives with regard to beginning [BJU]

Regarding claim 16 BJU teaches everything above (see claim 10). In addition, BJU teaches wherein receiving one or more EEG fatigue data segments comprises receiving a period of EEG data After data processing module sent the data to signal processing module, signal processing module was analyzed the eeg data that receives with regard to beginning [BJU] and segmenting the EEG fatigue data into the one or more EEG fatigue data segments. the process of brain wave acquisition inevitably will be subjected to effect of noise such as electrocardio noise, noise of equipment. So, eeg data is carried out filtering becomes very important. EEG signals belongs to low frequency signal, and frequency range is about the 0-50 hertz. Here the brain wave rhythm wave frequency of Xuan Zeing is in low frequency part, and (Finite Impulse Response, FIR) band filter, free transmission range are the 0.01-40 hertz so designed finite impulse response. [BJU]

Regarding claim 17 BJU teaches everything above (see claim 16). In addition, BJU teaches wherein segmenting the EEG fatigue data into the one or more EEG fatigue data segments comprises segmenting the EEG fatigue data into overlapping segments, a first half of each segment overlapping a preceding segment and a latter half of each segment overlapping a succeeding segment. The brain wave acquisition module is utilized the real-time collection people's of sliding window technology EEG signals, and the eeg data of gathering is divided into eclipsed segment, and every section eeg data length is 3 seconds, overlapping 2 seconds of adjacent two sections eeg datas. … The segment EEG signals of separating through sliding window, i.e. EEG signals in the window has been reacted the fatigue state of driver in the corresponding time period. [BJU]

Regarding claim 18 BJU teaches everything above (see claim 10). In addition, BJU teaches wherein selecting one of the one or more fatigue data segments comprises randomly selecting a segment from the one or more fatigue data segments. The segment EEG signals of separating through sliding window, i.e. EEG signals in the window has been reacted the fatigue state of driver in the corresponding time period. [BJU]

Regarding claim 19 BJU teaches everything above (see claim 10). In addition, BJU teaches wherein setting the EEG classifier utilize method for processing signals fatigue characteristic is classified and to discern, and then judge whether the driver is in fatigue state [BJU] as the EEG model comprises: feedback interface by stimulation, utilizes computer or smart mobile phone that the picture of three the different difficulty task of finding fault is provided [BJU] setting the segment of maximum fatigue as a revised assumed maximum fatigue segment The driver carries out picture and finds fault in the process of task, notes driver's scalp EEG signals [BJU]; performing step iii. using the alert state segment and revised assumed maximum fatigue segment; and setting the EEG classifier to be the EEG model. , the value of parameter feature (E (α)+E (β))/E (θ), and compare with the threshold value that off-line training obtains.If be higher than threshold value, judge that then the driver is in fatigue state, sent for ' 1 ' (or ' 0 ') to stimulating and feedback interface as a result; If be lower than threshold value, judge that then the driver is in normal condition, sent for ' 0 ' (or ' 1 ') to stimulating and feedback interface as a result. [BJU]

Regarding claim 20 BJU teaches everything above (see claim 10). In addition, BJU teaches a computing system for discriminating between alert and fatigue states in EEG data, a kind of driver fatigue detection system, can detect the driver in real time, apace and whether be in fatigue state based on EEG signals [BJU] comprising: a model applicator module for applying an EEG model established by the computer process, to EEG data Foundation according to the brain electrical feature, judges whether the driver is in fatigue state based on the forecast model of brain electrical feature pattern [BJU];; an EEG receiver for receiving a subsequently received EEG segment signal processing module was in waiting state always. In case signal processing module receives the data of data acquisition module, signal processing module just begins this section eeg data is analyzed. After drawing analysis result, signal processing module sends analysis result to stimulate and feedback interface as a result, and comes back to the wait data mode [BJU]; and an alert module for producing an alert if the model applicator module determines the subsequently received EEG segment is indicative of fatigue. If the judged result that receives is in fatigue state for the driver, then give the alarm; If the judged result that receives is in normal condition for the driver, then do not give the alarm. [BJU]

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694